DYKMAN, J.
¶ 45. (concurring). The majority today concludes that under the "unduly harsh and excessive" test, trial courts may not modify sentences because of post-sentencing facts. In State v. Grindemann, *7782002 WI App 106, ¶ 32, 255 Wis. 2d 632, 648 N.W.2d 507, the court concluded that a sentence well within the limits of the maximum penalty will almost never be unduly harsh or unconscionable. Putting today's decision and Grindemann together, it is apparent that in reality, there is nothing left of the concept recognized in State v. Tuttle, 21 Wis. 2d 147, 151, 124 N.W.2d 9 (1963), that appellate courts have the power to review sentences to determine whether the trial court erroneously exercised its discretion in sentencing. Klubertanz does not contend that his becoming the victim of sexual assault is a new factor. Nonetheless, the majority addresses this issue without briefing, and concludes that becoming a victim of a sexual assault is not a new factor.1 See Majority, ¶ 1 ("Because the sexual assault in prison is not a new factor under the case law, the circuit court correctly decided that it did not have the authority to modify the sentence based on the assault."). I would not address an unbriefed issue. See e.g., In Interest of Christopher D., 191 Wis. 2d 680, 700 n.10, 530 N.W.2d 34 (Ct. App. 1995) ("We generally do not address issues not briefed.").
*779¶ 46. In Tuttle, the court concluded that a $150 fine was excessive and remanded to the trial court to re-sentence Tuttle to a fine that "must fall within the lower portion of the prescribed range." Tuttle, 21 Wis. 2d at 153. From that broad start, we are now effectively back to pre-Tuttle jurisprudence, in which "an appellate court has no power to review a sentence which is within the limits prescribed for the offense." Tuttle, 21 Wis. 2d at 150.
¶ 47. Grindemann reduced "harsh or unconscionable" cases essentially to those where the penalty was outside the statutory maximum. We will therefore reverse a trial court's sentence modification, as we did in Grindemann, if its modification does not meet this test. The majority's decision divides what is left after Grin-demann in half, holding that postjudgment facts may never be used to show that a sentence was harsh and unconscionable. The result is that we give trial courts nearly unlimited and practically unreviewable power to set sentences, but those sentences, once set, cannot be changed. We believe in individualized justice, but stop with a judgment of conviction.2
¶ 48. Our opinions offer the hope that we are reviewing sentencing decisions. But the majority's opinion and Grindemann camouflage the reality that review of sentencing is now akin to hoping that Lucy will finally let Charlie Brown kick the football. There is *780something unsettling about courts offering the appearance of hope where hope does not exist.
¶ 49. A tangible result of these false hopes is that a considerable portion of this court's resources is spent addressing appeals from motions for sentence modification. Precisely how much of our time is spent adjudicating these appeals is unclear. These cases also tax the resources of the public defender, the State and other appellate counsel — all for a sentencing review regime producing within a hair of the same results as one without any review of sentencing.
¶ 50. This court lacks the authority to restore meaningful review of sentencing or to scrap the pretense of meaningful review that currently exists and reverse Tuttle. However, either of these options would be preferable to the illusion of review that exists today. I do not know whether it would be better to eliminate review under the "unduly harsh or unconscionable" standard altogether or to give appellate courts real power to review sentencing decisions, but the choice is not mine to make.3 I therefore conclude that under Grindemann, now expanded by the majority's opinion, I must concur in the majority's result.

 Sentencing review under "new factor" analysis also appears to be severely limited. See, e.g., State v. Trujillo, 2005 WI 45, 279 Wis. 2d 712, 694 N.W.2d 933 and State v. Tucker, 2005 WI 46, 279 Wis. 2d 697, 694 N.W.2d 926 (trial courts may not consider reduced criminal penalties under Truth-in-Sentencing II (TIS-II) for the same felony sentenced under TIS-I a "new factor" when a defendant moves for sentence modification); see also Katherine R. Kruse & Kim E. Patterson, Wisconsin Sentence Modification: A View from the Trial Court, 1989 Wis. L. Rev. 441, 447 (noting generally that appellate courts rarely find new factors, observing that Wisconsin Supreme Court had yet to find a new factor in any case since defining the new factor test in Rosado v. State, 70 Wis. 2d 280, 234 N.W.2d 69 (1975)).


 Only a handful of Wisconsin appellate cases have reversed a trial court's denial of a motion for sentence modification on grounds that the original sentence was "unduly harsh." See State v. Reynolds, 2002 WI App 15, 249 Wis. 2d 798, 643 N.W.2d 165; State v. Martin, 100 Wis. 2d 326, 302 N.W.2d 58 (Ct. App. 1981); State v. Tuttle, 21 Wis. 2d 147, 124 N.W.2d 9 (1963); see also State v. Watkins, 2001 WI App 103, ¶ 35, 244 Wis. 2d 205, 628 N.W.2d 419 (Fine, J., dissenting).


 In egregious cases, appellants may obtain review of sentences under the Eighth Amendment's protection against cruel and unusual punishment and Wis. Stat. § 752.35 (2003-04).